Mr. Chief Justice Sharkey
delivered the opinion of the court.
The appellants filed their petition in the probate court, praying the allowance of an account against the estate of Alexander M'Neill, deceased, and that the defendants, as administrators, might be compelled, by decree, to pay the same.
The petition states that McNeill died in May, 1839, leaving Hector McNeill executor; that part of the articles were furnished by the direction of the executor before he qualified, but that the greater portion were furnished after he had qualified, and during the year 1839; that all of the articles were necessaries for the plantation, being medicines, oils, &c. furnished for the use of the plantation, which the executor had determined to carry on.
The account was rejected by the probate court, as constituting no claim against the estate. The executor was removed in 1840, and the defendants appointed administrators de bonis non.
The will in this case is not set out; we can, consequently, know nothing of its provisions. The case must therefore be decided on the general law as applicable to administrators. By statute it is provided that the probate court may, if it thinks it would be for .the benefit of the estate, direct the executor to finish a crop growing at the time of the death of the testator or intestate; and, in that case, the proceeds of such crop shall be assets, subject to debts, legacies and distribution, “the taxes, tools, the expenses of feeding the slaves to that time, and delivering them well clothed, being first deducted.” The object, the .reason and spirit of this law, evidently includes some things which are not mentioned. Whatever is esséntially necessary to the making and gathering of the crop, must be included; but nothing further. This claim seems to have been created for medicines, and, as such, may be regarded as .necessaries; for an administrator would be bound to take care of-the health of the negroes by procuring medicines and medical aid, if necessary, although the statute does not' expressly authorize these things. These are usually regarded as necessary expenditures. Such expenditures are to be paid out of the proceeds of the crop, the surplus only being assets. Creditors of this description can look to no other fund than the crop. Their claims do not. become liens on any other property; and, conse*155quently, he who deals with an administrator who is lawfully managing a plantation, takes upon himself the risk of profits. But if the proceeds of the crop have been appropriated to the payment of debts due from the deceased in his life time, or declared to be assets, then such creditor would be entitled to payment out of any other fund, because of the benefit to the estate from a fund which rightly belonged to creditors who had furnished supplies. Creditors of this description are entitled to full payment, notwithstanding the estate may be insolvent; for their claims extend, not to the property of the estate in general, but to a particular fund, or to the profits, that part only being assets which remains after deducting expenses. The statute has not contemplated a loss as the result of carrying on the farm; hence it is silent as to how the expenses are to be paid in that event. It would seem to follow, as a necessary conclusion, that he who deals with an administrator who is lawfully carrying on the farm of his intestate, undertakes the risk of profits. Perhaps the probate court, in such case, might have the power to make an allowance, having directed the administrator to finish the crop, as to which we give no opinion, but we apprehend that such allowance could only be made to stand on an equal footing with other claims, if the estate should be insolvent. It appears by the record that the estate was declared insolvent, and the petition prays for an allowance to the full amount of the account out of the profits of the plantation. The record does not certainly inform us whether there were profits, but as the claim was rejected, because it was not a claim for which the estate is liable, in consequence of the supposed inability of the executor to create such liability, the inference is that it was not rejected for want of profits. The decree was erroneous in this respect, and the claim should have been allowed; but the decree should only have extended to an allowance of the account, so as to justify the administrators in making payment, precisely in the same way that allowances are usually made, in order to make them vouchers, provided the court was satisfied • that the articles furnished were necessaries. This fact seems to be admitted by the decree.
It has been insisted by the answer, that the administrators are not liable for debts contracted by the executor, who alone is per*156sonally liable. This position is not tenable. The statute expressly declares that acts legally done by an executor or administrator, prior to the revocation of his letters, shall be valid and effectual; and that suits commenced either by or against him shall be prosecuted or defended by his successor.
If this contract was legally entered into for necessaries, it must be discharged according to the rule above laid down, and the same rule will apply to that portion of the account which was created before .the executor qualified; for he was authorized to take charge of the estate, and to take care of it even before he qualified, as he derived his authority from the will. Toller’s Law of Bx’ors, 45.
The judgment must be reversed and cause remanded.